Citation Nr: 0941843	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 through 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, and which denied 
service connection for insomnia.  The claims file was 
subsequently transferred to the RO in Atlanta, Georgia for 
further handling.

In a February 2009 decision, the Veteran's claim of service 
connection for insomnia was denied by the Board.  In May 
2009, the Veteran filed a motion requesting the Board to 
reconsider its decision.  For the reasons set forth below, 
the Board vacates its decision concerning this issue.

In addition, the Veteran requested in a May 2009 letter that 
his claim of service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, 
depression, and anxiety be reopened.  In a separate June 2009 
facsimile letter, the Veteran also filed a separate claim for 
an increased rating for gastroesophageal reflux.  These 
matters are referred to the RO for full development of the 
claims file and adjudication.

The issue of entitlement to service connection for insomnia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, this matter was remanded by the Board for 
further development including the scheduling of a VA 
examination; and due to administrative error, the Veteran was 
not scheduled for a VA examination.

2.  On February 9, 2009, the Board issued a decision denying 
service connection for insomnia.



CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
February 9, 2009, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2008, the Veteran's claim of service connection for 
insomnia was remanded by the Board for additional development 
of the claims file which was to include:  1) making efforts 
to obtain additional VA treatment records relating to 
treatment rendered after August 2006; 2) contacting the 
Veteran to obtain full name and address information for the 
Veteran's private physician in Thompson and for any other 
treatment providers identified by the Veteran; 3) scheduling 
the Veteran for a VA examination to ascertain the nature and 
etiology of his insomnia; and 4) readjudication of the issue 
by the RO.

Documentation in the claims file reflects that all actions 
directed by the Board in its May 2008 remand, with the 
exception of the scheduling of a VA examination, were fully 
performed.  It has come to the attention of the Board that, 
although efforts were made by the RO to schedule the Veteran 
for a VA examination, the RO's VA examination request was 
erroneously processed through the "Uptown Division" of the 
VA Medical Center in August, Georgia.  According to further 
documentation in the claims file, VA examination requests are 
properly processed through the "Downtown Division."  Due to 
this administrative error, the Veteran's VA examination was 
not scheduled.  In September 2008, a Supplemental Statement 
of the Case confirmed denial of the Veteran's service 
connection claim, based upon the mistaken conclusion that the 
Veteran failed to appear for a VA examination.  This case was 
subsequently transferred to the Board in December 2008.  On 
February 9, 2009, the Board issued a decision denying service 
connection for insomnia.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, where there has been a denial of 
due process.  38 C.F.R. § 20.904.  In order to assure due 
process, the Board will vacate its February 9, 2009 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).  The Board will consider the merits of the appeal 
only after completion of the action directed in the remand 
that follows this vacatur.


ORDER

The Board's decision of February 9, 2009 is hereby vacated.


REMAND

Based upon the circumstances set forth in the above vacatur, 
which is incorporated herein by reference, the Veteran should 
be scheduled for a new VA examination to ascertain the nature 
and etiology of his insomnia.  Also, additional efforts 
should also be made to contact the Veteran and to obtain any 
additional private or VA treatment records which relate to 
treatment received after July 2009.  Further efforts should 
also be made to obtain the Veteran's treatment records from 
his private physician in Thompson.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
Veteran's claim of service connection for 
insomnia.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate his service connection claim 
and must provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release and requested to provide 
on the release the names and full address 
information for any private or VA 
treatment providers who have rendered him 
treatment since July 2009.  The Veteran 
should also be requested to provide the 
name and full address information for the 
private treatment provider in Thompson, 
which he identified at his March 2008 
Travel Board hearing.  After the Veteran 
has returned a signed release with the 
requested information, efforts should be 
made by the RO to obtain all treatment 
records which are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the 
claims file.

2.  Then, the Veteran should be afforded 
a VA examination, scheduled through the 
assistance of the proper VA Medical 
Center processing department (i.e., 
Downtown Division of the VA Medical 
Center in Augusta, Georgia) and with an 
appropriate examiner, to determine the 
nature and etiology of his insomnia.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
insomnia.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed insomnia is etiologically 
related to the Veteran's period of active 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
insomnia should be readjudicated.  If 
the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


